COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-14-00515-CV
Style:                      Kosoco, Inc.
                            v Metropolitan Transit Authority of Harris County
                  *
Date motion filed :         January 14, 2015
Type of motion:             Leave to File Surreply
Party filing motion:        Appellee, Metropolitan Transit Authority of Harris County
Document to be filed:       Surreply

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Terry Jennings
                   Acting individually              Acting for the Court

Panel consists of ______________________________

Date: January 22, 2015




November 7, 2008 Revision